PRESIDING JUSTICE MCCULLOUGH, dissenting: I disagree with the majority in stating that this decision of the circuit court is not a final order for the purposes of establishing jurisdiction of this court. As stated in A.O. Smith and in Wilkey v. Illinois Racing Board, 96 Ill. 2d 245, 449 N.E.2d 843 (1983), if the only purpose of the remand is to have the administrative agency make a mathematical calculation, then the order is final for purposes of appeal. As argued by the respondent in this case, the Commission has no discretion. It must issue an order finding the petitioner to be permanently, totally disabled. There will be no further testimony taken, nor will there be necessary any independent analysis and decision by the Commission. The parties agree that the temporary total disability (TTD) for 53V7 weeks at the rate of $494.49 is to be paid for the period of January 21, 2000, through January 31, 2001, as provided in section 8(b) of the Act. This being the ending date of the temporary total disability, permanent total disability (PTD) begins that next day, which is February 1, 2001. Pursuant to the trial court’s mandate, the Commission has no discretion to determine that the PTD should be paid other than the date, February 1, 2001, and the rate of benefit is the same as the TTD, that is 662/3% of his average weekly wage, which is $494.49. In Williams v. Industrial Comm’n, 336 Ill. App. 3d 513 (2003), this court addressed the question of whether the decision of the circuit was final for purposes of appeal. In Williams, this court stated: “ ‘Jurisdiction of appellate courts is limited to reviewing appeals from final judgments, subject to statutory or supreme court rule exceptions. [Citations]. A judgment is final for appeal purposes if it determines the litigation on the merits or some definite part thereof so that, if affirmed, the only thing remaining is to proceed with the execution of the judgment. [Citations.]’ *** jf *** agency on remand has only to act in accordance with the directions of the court and conduct proceedings on uncontroverted incidental matters or merely make a mathematical calculation, then the order is final for purposes of appeal. See A.O. Smith Corp. v. Industrial Comm’n, 109 Ill. 2d 52, 54-55, 485 N.E.2d 335 (1985); Wilkey, 96 Ill. 2d at 249-50.” (Emphasis added.) Williams v. Industrial Comm’n, 336 Ill. App. 3d at 515-16. The majority finds that the Commission, on remand, needs to determine the date TTD benefits end and total disability begins. This finding is not correct. The arbitrator, Commission, and circuit court found TTD to end January 31, 2001. The circuit court found that claimant was totally disabled pursuant to section 8(f). Section 8(f) states that the permanent award is determined pursuant to section 8(b). Section 8(b)(2) provides that the compensation rate is 662/3% of the employee’s average weekly wage. The arbitrator, Commission, and circuit court agree the compensation amount is $494.49. Contrary to the majority finding, there is no question as to the extent of TTD or the amount of compensation for TTD, and no question as to an award of PTD or the amount of weekly compensation due. With respect to the merits of the appeal, the decision of the Commission should be reinstated and is not against the manifest weight of the evidence. The arbitrator found that Dr. Ridenour released the claimant to work, with restrictions, effective January 31, 2001. The claimant was asked if he had looked for work within the restrictions; he testified he had not. The claimant, in fact, had presented no evidence that he attempted to look for a job or undergo vocational training and, in fact, had applied for and apparently received social security. Dr. Ridenour was of the opinion that the claimant could perform sedentary or very light-duty work as described by the Depart-' ment of Labor. Claimant testified he regularly rides his bicycle along the Mississippi River to get exercise, rides his Harley Davidson motorcycle, and has not seen Dr. Ridenour since his last visit on March 5, 2001. The arbitrator’s award, as modified by the Commission’s decision, found that there was no testimony presented by the petitioner contrary to the medical evidence of the opinion of Dr. Ridenour that he could work. The decision of the Commission should be reinstated. HOFFMAN, J., joins in this dissent.